: Jme.13,~        1951

Hoh.LarryO.Cox
Executive Director
Board for Texas State
  Hospitals and Special            Schools.
Austin, Texas                             oIjini&Ho,'V-llgo~.
                                             Rer Authority OS the Boar&
                       I                          for Texas State Hospi-
                                                  tald    &id SpeiX@l Schools:
                                                 .to~icreete and'esfbblisk
                                                  a neti-psyc~atric~hbs-
Dear Mr. Cox:                                     pital:,    : _',..
            Your request        for   s      opinion   Is as SolTows:
                                  -           ~.         r.
            ‘We tiesire      the    o&l.on      of $oti    oSSlc6’~
     regaraing the legalIQ+ legality~ of t&e constructi'on
                                                     ConstructIon
      of a new  II&IXlnstitutibn
                     lnstitutItm      by
                                      bs exlxjnditure
                                            exrdnditure      of Sun@:
                                                                  funds:
     providet
        rovided      by  Section    3  &      Agticle
                                       of Article       7047c-1
                                                        7@7c-1        .~~
        n"^                                                    ..
        V.C.S.).
     P(V.~.S.].
                                         ,... ;;
                                         ,...


                "Section 8 of 'House'Bill~ 1, Re ular
     Session of the 51st LegIsla&re;                    1.9$ 9, .In-
     dlcates that MUBoard for Texas State Hos-
     pitals and Special Scliools may+&eate' tind
     establish        new Institutions          for, the ~(rare a&.~~
     maintenance ~0s war&3 under %ts jiM.sdIctI~on~
            "It Is 'the Interprei%t%on of several
     of the Board members of the Board for Texas
     State Hospitals and Special Scho~ols that
     this Board Is authorlsed to create anU es-
     tablish new institutions      .by virtue of See-'
     tion 8 OS the aSore-ment%qned-H&se Bill No.'
     1. It Is their belief .thsWthe funds pro-
     vIdeU In Article    70$7c-l;"SectIon3;      e&n be :
     used to construct     stich new Irist%tutIons'.
     These members feel that the State :oS Texas
     and th5.s Board are iti great ne@ of~a'tiw
     psychiatric   hosbital,    which: xi&l prbvicle
     the latest- tspe .oS tretitm6nt~Sor mentU
     illness.
                                                                       .




Hon. Larry 0. Cox, page 2      (V-1190)


            “There Is a question In some of the
     Board members * minds whether or not the
     Board has the authority to create and es-
     tablish new Institutions;   therefore, your
     opinion Is necessary on account of the dif-
     Serence of opinion.
           ‘Please  advise whether or not Section
     8 of House Bill    1, 51st Regular Session,
     1949, and Section 3 of Article    70470-l give
     this Board authca-Ity to create and estab-
     lish new institutions    for the care of the
     mentally Ill.’
           House Bill 1, Acts 51st Leg., R.S. 1949, ch. 316,
p. 588, referrecl to as Article  ‘3174b, V.C.S., created the
Board for Texas State Hospitals and Special Schools.     Sec-
tion 2 of the act gives to the Board management and con-
trol of State H&pit&s     and Special Schools.   Section 8
thereof provides In part:
           “The Board for Texas State Hospitals
     an8 Special Schools Is hereby authorized
     to negotiate   for an& to acquire Srcnn the
     United States Governmsnt, or any agency
     thereof,  or from any sourae whatsoever,         by
     gist, pl.l@lase,   or leasehold;    for and on
     behalf of the State of Texas, for use In
     the State service,    and In ,the establish-
     ment’of State tuberculosis       sanatoriums, any
     landa, bull&Lngs, ana SacIlItIes        wIthIn the
     State oS Texas, and eng~personal properties
     wherever located,    and to take title      thereto
     for and In the name of the State of Texas .a                 _.

           Secticm   3 of Article   7047c-1,   V.C.S.,     provides,
In part:
           *     . Fran the effective   date of this
     Act, &:Sourth     (l/4)   oS the net revenue
     derived from the tax levied on cigarettes
     weighing not more than ttiee (~3) pounds per
     thousand, and five-forty-firsts     (,5/43) of
     the net revenue Uerived from the tax levied
     on oigarettes   weIghIng more than three (3)
     pounds per thousand, shall be credited      to
     a special Sun13to be known as the State
     Hospitals and Special Schools Building Fun&
-   -

                                                                                         227
            Hon. Larry 0. Cox, page ?:*.,(V-1$90)


                  which Is hereby crea,ted; .,~&:..-~Provided
                  however, that not In ejccess. oI'FIve~MIl-'                   :'
                  Lion Dollars ($5,000~000) &al&be               credited
                  to the State Ros,pItals ana Special Schools-
                  BuIldIng Fund for the bIennI~.erdIng              Au-~ .' .:
                  gust 31, .1951 and'not In excetis oS.FIve
                 MIllIon Dollars ($5,000~000) for each Sis-
                  cal yew thereafter         shall be.medIte~:to
                  such fund.       Any balance In..exoess of. such
                  Five lU,lionD~llars         .($5,000,000)    Ix~any
                  fiscal    year shall bs txansfe~etl         to an&be-         .~
                  come a part of the State Hospital F?mcl here-
                  by createa, which Is and shall be the same
                  State Hospital Fund as provided for In House
                  Bill no; 3 of the First Called Session of
                  the Fifty-first       Legislature.:,
        .
                         a . .'.,
                                                                           ,L,~
                         'Ail Sun& credited to the,ktate             eos-.       ':
                  pitals    and Special Schools Building Fund
                  under this Act are hereby &pproprIat&%to
                  the Board for ~Texas State~~~ospitals.~
                  Special Sc~ools.Sor,. the~pur@ose oS..corG
                 ~structing,      repairing   and e.quIppIng such                   .'
                 .buIlcUngs as,In the opinion of ~the.BcarcI
                  are necessary to ~the propep care of those
                  committed or to be cm.tted             to such.t?os-:
                  pitals and special        schools..accordIngto
                  law.     . •~."
                        The State HospItals.and-Speclal‘ScnaolEl         Build-
            Ing Fund was.created    Sort&-purpqse~      of constructing,      re-
            pairing,   and equipping such.buIldIngs~,as      in-the ~OpinIon of
            the BoarU are necessaw      to the proper care of those com-
            Inl;ted to such hospitals    and speoial.schools      according to
                    The statute Is silent as to any authority         relating
            to ihe creation and establIshme&         of a new institution
            vith moneys from thIs.Suud.,-It        Is our o#.nIon that the
            acts In questlon relate- solely to those Institutions            with-
            In the jurisdicti~     of~the Board for Texas State; Hospitals
            and Special Schools.     Specific'acts.    of the Legislature      have
            authorized the creation am%establIshment           oS.~I.nstItutIons
            Within the jurisdiction     of the;Board.for,Texas       State Hos-
            pitals an& Special Schools+       .An examination of the acts In
            question reveals that specific'authorization          has been deemed
            necessary in the past.     .(See Chapters 1, 2~and~~3, Title 51,
            V.C.S.)    In the absenceof such-authority,       It 1~~ou.r opinion
            that a new institution    may not be establishetl.
Hon. Larry 0. Cox, page 4   (V-1190)


          Public of'ficersand governmentaland admInis-
trative boards possess only such powers as are expressly
conferred upon them by law or are necessarilyImplied
from the owers so conferred.
418, 425 fl849 ; Fort Worth C
125 Tex. 339, 3 3 W 2 66
135 Tex. 119, 138 ii&l   1:6
          Therefo e, In answer to your que&on, It Is
our opinion thatfneither Section 8 oS Houie'BIll No. 1,
supra, nor Art&& 7047c-1 furnishes the board suSSi-
cient authority to create and establish a new Institu-
tion
    J
         :
                       SUMMARY
          Sectlou 8 of House Bill lo. 1 Acts
     51st Leg., R.S. 1949, ch.316, p.586, and
     Section 3 of Article 7047~~1, V.C.S. are3.
     not suSSIcIentlybroad In scope to authazr-
     ize the Board for Texas State Hospitals
     and Special Schools to create and estsb-      :
     lIsh new Institutions.
APPROVED:                         Yours v&y   truly,
J. C. Davis, Jr.                    .PRICE,lMNlEL
County Affairs DIvIsIon           Attorney General
Jesse'P. Luton, Jr.
RevIewIng Assistant
Charles D.'Mathews
First Assistant                          Assistant
Bwtlllw